DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soriaga et al. US 2019/0230656 A1 (hereinafter referred to as “Soriaga”).
As to claim 21, Soriaga teaches a method, comprising:
receiving, by a processor of an apparatus, a demodulation reference signal (DMRS) time bundling configuration for an uplink (UL) transmission (¶¶89-90, 95, and 105; figure 10A and 11: receive slot aggregation configuration for UL DMRS transmission);
determining, by the processor, a duration interval of the DMRS time bundling configuration (¶¶89-90, 96-98, 105, and 113; figures 10A, 10B, and 11: determine UL DMRS to be in each of the aggregated slots indicated by the slot aggregation configuration); and
performing, by the processor, the UL transmission while maintaining phase continuity cross slots (¶¶89, 95, 105 and 113; figure 10A: perform UL DMRS transmission according to configuration indicating DMRS across the uplink aggregated slots are phase continuous).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga in view of Moon et al. US 2020/0367242 A1 (hereinafter referred to as “Moon”).
As to claims 1 and 11, Soriaga teaches an apparatus (¶¶47 and 119; figures 1 and 18: UE/communications device), comprising:
a transceiver which, during operation, wirelessly communicates with network nodes of a wireless network (¶¶47-48 and 119; figures 1 and 18: transceiver for communicating with nodes in wireless network); and
a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising (¶119; figure 18: processor to perform processing functions):
receiving, via the transceiver, a demodulation reference signal (DMRS) time bundling configuration (¶¶89-90 and 96-98; figures 10B and 11: receive slot aggregation configuration for DMRS reception);
determining a duration interval of the DMRS time bundling configuration (¶¶89-90 and 96-98; figures 10B and 11: determine DMRS to be in each of the aggregated slots indicated by the slot aggregation configuration); and
performing channel estimation cross slots based on the duration interval (¶99; figure 11: receive DMRS in the aggregated slots to perform channel estimation).
Although Soriaga teaches “An apparatus…the duration interval,” Soriaga does not explicitly disclose “wherein, in receiving…a base station”.
However, Moon teaches wherein the receiving comprises receiving the DMRS time bundling configuration via: an explicit signaling of a non-terrestrial network (NTN) transmission configuration, or an implicit signaling by usage of one transmitting antenna by a base station (¶¶264-269; figure 25: receive the DMRS time bundling configuration via implicit signaling on a single-stage DCI through a single antenna port from the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Soriaga by including “wherein, in receiving…a base station” as taught by Moon because it provides Soriaga’s apparatus with the enhanced capability of an implicit signaling procedure (Moon, ¶¶264-269; figure 25).
As to claims 2 and 12, Soriaga in view of Moon teaches apparatus of Claim 11. Soriaga further teaches wherein, during operation, the processor further performs operations comprising:
receiving, via the transceiver, a slot aggregation configuration;
determining an aggregation factor of the slot aggregation configuration, and
receiving downlink data cross slots based on the aggregation factor (¶¶89-90 and 96-98; figures 10B and 11).
As to claims 3 and 13, Soriaga in view of Moon teaches apparatus of Claim 12. Soriaga further teaches wherein, in determining the duration interval, the processor determines the duration interval of the DMRS time bundling configuration according to the aggregation factor when the duration interval is identical to the aggregation factor (¶¶89-90 and 96-98; figures 10B and 11).
As to claims 4 and 14, Soriaga in view of Moon teaches apparatus of Claim 12. Soriaga further teaches wherein, in determining the duration interval, the processor determines the duration interval of the DMRS time bundling configuration according to a signaling when the duration interval is different from the aggregation factor (¶¶89-90 and 96-98; figures 10B and 11).
As to claims 5 and 15, Soriaga in view of Moon teaches apparatus of Claim 11. Soriaga further teaches wherein, during operation, the processor further performs operations comprising:
inferring a first channel over which a physical downlink shared channel (PDSCH) symbol on an antenna port is conveyed from a second channel over which a DMRS symbol on the antenna port is conveyed when the PDSCH symbol and the DMRS symbol are within same resources as the PDSCH symbol in one slot in an event that the DMRS time bundling configuration is not configured (¶¶89-90 and 96-98; figures 10B and 11).
As to claims 6 and 16, Soriaga in view of Moon teaches apparatus of Claim 11. Soriaga further teaches wherein, during operation, the processor further performs operations comprising:
inferring a first channel over which a physical downlink shared channel (PDSCH) symbol on an antenna port is conveyed from a second channel over which a DMRS symbol on the antenna port is conveyed when the PDSCH symbol and the DMRS symbol are within same resources as the PDSCH symbol in consecutive slots in an event that the DMRS time bundling configuration is configured (¶¶89-90 and 96-98; figures 10B and 11).
As to claims 9 and 19, Soriaga in view of Moon teaches apparatus of Claim 11. Soriaga further teaches wherein, in determining the duration interval, the processor determines the duration interval of the DMRS time bundling configuration according to at least one of a periodicity and an offset (¶¶89-90 and 96-98; figures 10B and 11).
As to claims 10 and 20, Soriaga in view of Moon teaches apparatus of Claim 11. Soriaga further teaches wherein, during operation, the processor further performs operations comprising: determining that a current slot is DMRS time bundled with a previous slot according to a dynamic signaling (¶¶89-90 and 96-98; figures 10B and 11).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga in view of Moon as applied to claims 1 and 11 above, and further in view of Kim et al. US 2020/0260416 A1 (hereinafter referred to as “Kim”).
As to claims 8 and 18, Soriaga in view of Moon teaches the apparatus of Claim 12.
Although Soriaga in view of Moon teaches “The apparatus of Claim 12,” Soriaga in view of Moon does not explicitly disclose “wherein the aggregation factor of the slot aggregation configuration is greater than 8”.
However, Kim teaches wherein the aggregation factor of the slot aggregation configuration is greater than 8 (¶141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Soriaga in view of Moon by including “wherein the aggregation factor of the slot aggregation configuration is greater than 8” as taught by Kim because it provides Soriaga in view of Moon’s apparatus with the enhanced capability of enhanced transmission (Kim, ¶¶140-141).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469